Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 23, 2022.




                                        In The

                       Fourteenth Court of Appeals

                                 NO. 14-22-00238-CV

             COMMUNITY HEALTH ASSOCIATES, INC., Appellant

                                           V.
                MAXICARE THERAPY SERVICES, INC., Appellee

                      On Appeal from the 268th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 21-DCV-284678

                            MEMORANDUM OPINION

      This is an appeal from a judgment signed January 21, 2022. On June 6, 2022,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      We dismiss the appeal.

                                    PER CURIAM

Panel consists of Justices Zimmerer, Spain and Poissant.